PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/271,912
Filing Date: 11 Feb 2019
Appellant(s): LAFORGE et al.



__________________
Vincent K. Shier, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 16, 2021 appealing from the Office Action mailed September 3, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 3, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues on pages 4-10 of Appellant’s Brief that the cited prior art fails to teach or render obvious Appellant’s invention. Appellant’s arguments are found unpersuasive. 
	Appellant argues on pages 4-8 of Appellant’s brief that the Office recognizes that Dubach does not explicitly disclose forming a first adhesion layer, depositing third adhesion layer, removing the third adhesion layer where the decorations are located to reveal the conductive layer, electrodepositing a layer of metal; removing the resin layer by plasma etching and removing the first, second and third layers by at least one wet etch. It is Appellant’s position that the Examiner includes the references of Kawakami, Kuniyasu and Choi for various modifications to Dubach however such modifications are based on an ex post facto analysis using Appellant’s claims as the guide to bring together four disparate references. It is Appellant’s position that the Examiner is using improper hindsight as a guidepost to construct the rejection of record. Appellant argues the Examiner uses boiler plate citation of case law to justify the construction of the rejection

	Appellant argues that the patentability of an invention under 35 U.S.C. § 103 must be evaluated against the background of highly developed and specific art to which it relates and this background includes an understanding of those unsolved problems persisting in the art solved by the invention. It is Appellant’s position that rather than using Appellant’s invention as a guidepost, the Examiner should have looked to the disclosure of Dubach for issues that would have been apparent to one of ordinary skill in the art at the time. 	Appellant further argues that none of the references are directed towards a method for a domed surface that meets the claimed invention. It is Appellant’s position that the claimed method makes it possible to make finished ceramic parts having a domed surface with metal decorations in relief that perfectly fit the surface. Appellant argues that arguments of counsel are base don’t he description in the specification and is therefore rooted in the evidence of record. Appellant argues that the Examiner has not provided any evidence that Appellant’s specification is incorrect.

	With regards to claim 8, Appellant argues that Grippo fails to compensate for the deficiencies related to the combined disclosure of Dubach, Kawakami, Kuniyasu and Choi. Appellant argues that the cited prior art fails to provide any reason or direction for the modification of the additional limitations of claim 8. Appellant maintains that the rejection is based on impermissible hindsight reasoning. Accordingly Appellant maintains the claims are not obvious in view of the cited art. This is found unpersuasive.
	It is the Examiner’s position that Appellant’s currently presented claims are rendered obvious under the cited prior art of Dubach as modified by Kawakami, Kuniyasu and Choi. In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a 
Appellant appears to argue that the cited prior art of Dubach must explicitly disclose Appellant’s problem as a motivation for looking towards additional prior art. However it is the Examiner’s position that one of ordinary skill in the art at the time of the invention would look at all relevant prior art within a field in order to develop an improved method. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. 
The prior art of Dubach, Kawakami, Kuniyasu and Choi fall within the teachings of one of ordinary skill in the art prior to the effective filing date of the invention. Kawakami teaches an improvement to the method of Dubach wherein the inclusion of the adhesive layers would let to improved adhesion between the layers (Paragraph [01225]) and decorative articles with long term stability, oxidation resistance and chemical resistance (Paragraph [0471]). The Examiner respectfully disagrees that it is requirement that Dubach recognize a problem to be solved in order to motivate one of ordinary skill in the art to look to Kawakami. It is the Examiner’s position that one of ordinary skill in the art when looking at the general teachings of making decorative pieces would have been motivated to modify Dubach with the teachings of Kawakami because the reference of Kawakami recognizes a problem in such methods and provides a solution. Appellant does not appear to argue that the prior art does not teach the elements for which it is cited but rather that one would not combine the prior art without specifically point out the deficiencies in the Examiner’s motivation. 
In addition on Pages 4-5 Paragraph 11 of the Final Office action the Examiner indicates that Kuniyasu discloses that the fabricating of the at least one metal decoration can be provided on a flat or domed surface using the same process (Paragraph [0023] discloses the substrate may be flat or curved). Kuniyasu does not provide any indication that adjustments in processing conditions would be necessary and Applicant has not provided any evidence to the contrary. Applicant’s specification discusses precise position of designs on a domed dial. Kuniyasu discusses variations is 
It is the Examiner’s position that the cited prior art renders obvious each of Appellant’s claimed limitations and Appellant has failed to address the Examiner’s motivation for the modification of Dubach as modified by Kawakami, Kuniyasu and Choi. In addition the Examiner fails to find evidence to support Applicant’s assertion that the prior art’s method would fail to produce the method on a curved surface in light of the citation of Kuniyasu. As such the Examiner maintains that the cited prior art of Dubach as modified by Kawakami, Kuniyasu and Choi renders obvious Appellant’s claimed invention.
With regards to claim 8, the claim stands rejected as the additional reference is not necessary to cure the rejection of claim 1. In addition with regards to the limitations of claim 8, Paragraph 26 of the Final Office Action Date September 3, 2020 the Examiner stated that one would further modify the modified teachings of Dubach to include the teachings of Grippo because the reference of Grippo teaches that such deposition allows for the formation of raised features without any shape limitation on the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.